Citation Nr: 0724151	
Decision Date: 08/03/07    Archive Date: 08/15/07	

DOCKET NO.  00-24 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder. 

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969, from May 1975 to April 1977 and from June 1977 to March 
1981.

This matter originally came before the Board of Veterans 
Appeals (BVA or Board) on appeal from a March 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.

In May 2006 the Board addressed and denied claims for service 
connection for major depression and increased evaluations for 
bladder, lumbar spine, anal fistulotomy cryptectomies, and 
returned the issue of whether new and material evidence had 
been submitted to reopen a claim of service connection for a 
heart disorder for additional development.  The Board also 
deferred consideration of the claim for a total evaluation 
based on individual unemployability due to service-connected 
disabilities.  The case has been returned to the Board for 
further appellate review.

A statement from the veteran stated in July 2006, after the 
date of the May 2006 BVA decision, appears to raise 
additional claims, including some addressed by the May 2006 
BVA decision.  For example, that statement may be construed 
as raising a claim questioning the recoupment of the 
severance pay he received upon separation from the service, a 
claim for service connection for a teeth and gum disorder.  
The veteran also refers to issues addressed in the May 2006 
BVA decision, which could be construed as a claim to reopen 
the previously denied claim for service connection for 
depression and claims for increased evaluations for the 
disabilities addressed and denied by the May 2006 BVA 
decision.  However, none of these matters are currently 
before the Board; they have been the subject of recent Board 
action, and if the veteran desires any further action as to 
these matters he should contact the RO.  



REMAND

A preliminary review of the record following a return of the 
case to the Board following the Board's May 2006 decision 
discloses that the development requested by the Board was not 
satisfactorily accomplished, and the case must again be 
returned to the RO, via the Appeals Management Center.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board returned the case in May 2006 in order to provide 
noticed to the veteran consistent with the requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. §3.159 (b) and the 
guidance from the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In that case, the Court held that, in part, that the VA's 
duty to notify a claimant seeking to reopen a claim 
previously denied included advising the claimant of the 
evidence and information that was necessary to reopen the 
claim and, the evidence and information necessary to 
establish entitlement to the underlying claim for the 
benefits sought.  It was further held that, VA must, in the 
context of a claim to reopen, look at the basis of the denial 
in the prior decision and to provide a notice letter to the 
veteran that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found to be insufficient in the 
previous denial.

The June 2006 notice letter provided to the veteran does not 
satisfy the notice requirements under 38 U.S.C.A. §5103(a) 
and 38 C.F.R. §3.159(b), as well as the Court's guidance in 
Kent.  For example, the June 2006 letter to the veteran 
notified him that his claim for service connection for a 
heart disorder had previously been denied, that he was 
notified of the decision in September 2001, that the time 
period for appealing that decision had expired and that the 
decision was final.  That letter also notified the veteran 
that in order to reopen the claim he needed to submit new and 
material evidence, and a definition of new and material 
evidence was provided.  


However, the letter in no way informs the veteran of what 
element or elements required to establish service connection 
were found to be insufficient at the time of the September 
2001 decision.  Therefore, since the failure to provide the 
veteran appropriate notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. §3.159(b) and the Court's guidance in Kent, would 
constitute prejudicial error, the notice contemplated to be 
provided to the veteran by the Board's May 2006 decision 
should be provided to him.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board will again defer consideration of the veteran's 
claim for a total evaluation based on individual 
unemployability due to service-connected disabilities since 
the outcome of the petition to reopen the claim for a heart 
disorder may alter the veteran's combined disability rating.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and the veteran 
will be notified when further action on his part is required.  

Consistent with the instructions 
contained in the Board's May 2006 remand, 
the RO/AMC should advise the veteran of 
what evidence with substantiate his 
request to reopen his claim for service 
connection for heart disorder, last 
denied in a September 2001 rating 
decision.  Apart from other notice 
requirements applicable under 38 U.S.C.A. 
§5103 (a) and 38 C.F.R. §3.159(b) the 
RO/AMC should comply with the Court's 
guidance in Kent and advise the veteran 
of the evidence and information necessary 
to reopen his claim and the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
service connection.  In doing so, the 
RO/AMC should advise the veteran of the 
element or elements required to establish 
service connection that were found to be 
insufficient at the time of the previous 
denial in September 2001.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



